If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 7, 2021
               Plaintiff-Appellee,

v                                                                  No. 349442
                                                                   Livingston Circuit Court
CHAD ANTHONY JOHNSON,                                              LC No. 18-024891-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and GADOLA and TUKEL, JJ.

PER CURIAM.

       Defendant was convicted by a jury of second-degree criminal sexual conduct (CSC-II),
MCL 750.520c(1)(f) (personal injury to victim and force or coercion), and was sentenced to serve
53 months to 15 years’ imprisonment. Defendant appeals by right. We affirm defendant’s
conviction, vacate his sentence, and remand for resentencing.

                                I. FACTUAL BACKGROUND

        DP and defendant were friends and had known each other about one year as of February
14, 2018. At 1:30 a.m. that morning, defendant told DP that he intended to go to the casino. DP
invited defendant to her house so he could see some of the art that she had recently made. DP,
defendant, and DP’s blind housemate talked in the garage for a time before DP went inside the
house; DP was in her bedroom while her young son slept on the floor when defendant appeared in
her bedroom. Defendant climbed on DP’s bed, grabbed DP, forced her shirt and sweatshirt up
over her head, and pulled her yoga pants and underwear down around her ankles. Defendant then
simultaneously bit DP’s breasts and jammed his fingers into her vagina. DP told defendant to stop
and that he was hurting her, but he bit harder until she was screaming. At that point, DP’s son
stood up and shouted, which distracted defendant and allowed DP to get away from defendant.
DP told defendant that he needed to leave, and she eventually drove him to a nearby McDonalds.
Defendant was subsequently arrested at the McDonalds.

        A sexual assault nurse examiner documented that DP had a bruise and abrasion on one
breast, but no signs of vaginal trauma. The nurse also took swabs of DP’s breasts and vulva, which



                                               -1-
both indicated the presence of male DNA. The male DNA found on DP’s breast matched
defendant, but there was not enough DNA found on her vulva to create a profile.

        Defendant was charged with one count of first-degree criminal sexual conduct (CSC-I),
MCL 750.520b(1)(f) (personal injury to victim and force or coercion), for digital penetration and
one count of CSC-II for DP’s injured breast. Following a jury trial, the jury found defendant not
guilty of CSC-I and guilty of CSC-II.

                                       II. DNA EVIDENCE

        Defendant argues that the trial court erred in allowing the prosecutor to present evidence
that the DNA of an unknown male was discovered from DP’s vaginal swab, in order to show
penetration. We conclude that the issue is moot and, therefore, decline to consider it.

         A case is moot if it seeks “a judgment upon some matter which, when rendered, for any
reason, cannot have any practical legal effect upon a then existing controversy,” or presents
“nothing but abstract questions of law which do not rest upon existing facts or rights.” People v
Richmond, 486 Mich 29, 34-35; 782 NW2d 187 (2010). Defendant was acquitted of the CSC-I
charge involving penetration and the crime he was convicted of, CSC-II, does not include
penetration as an element. See MCL 750.520c. As such, the contested DNA evidence was only
relevant to the crime defendant was acquitted of and, thus the issue is moot. See Richmond, 486
Mich at 34-35. Furthermore, defendant’s trial attorney consented to the admission of this evidence
at trial so the issue is waived. See People v Gonzalez, 256 Mich App 212, 224; 663 NW2d 499
(2003), disapproved in part on other grounds 469 Mich 967 (2003) (citation and quotation marks
omitted) (“Because error requiring reversal cannot be error to which the aggrieved party
contributed by plan or negligence, defendant has waived appellate review of this issue.”). Thus,
we decline to address this issue on the merits.

                          III. DEFENDANT’S CRIMINAL HISTORY

        Defendant argues that the trial court erred by allowing DP to testify about his criminal
history. We disagree.

                     A. PRESERVATION AND STANDARD OF REVIEW

        To preserve an issue regarding a trial court’s evidentiary ruling, a defendant must raise that
issue in the trial court and raise the same basis for objection on appeal. People v Gaines, 306 Mich
App 289, 306; 856 NW2d 222 (2014). Defendant failed to object to DP’s testimony at trial. Thus,
the issue is unpreserved.

     Unpreserved issues are reviewed for plain error. People v Cain, 498 Mich 108, 116; 869
NW2d 829 (2015).

       To avoid forfeiture under the plain error rule, three requirements must be met: 1)
       error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
       plain error affected substantial rights. The third requirement generally requires a
       showing of prejudice, i.e., that the error affected the outcome of the lower court
       proceedings. It is the defendant rather than the Government who bears the burden


                                                 -2-
       of persuasion with respect to prejudice. Finally, once a defendant satisfies these
       three requirements, an appellate court must exercise its discretion in deciding
       whether to reverse. Reversal is warranted only when the plain, forfeited error
       resulted in the conviction of an actually innocent defendant or when an error
       seriously affected the fairness, integrity or public reputation of judicial proceedings
       independent of the defendant’s innocence. [People v Carines, 460 Mich 750, 763-
       764; 597 NW2d 130 (1999) (quotation marks, citations, and brackets omitted).]

       “A ‘clear or obvious’ error under the second prong is one that is not ‘subject to reasonable
dispute.’ ” People v Randolph, 502 Mich 1, 10; 917 NW2d 249 (2018).

                                          B. ANALYSIS

      At trial, the prosecutor asked DP why she felt comfortable inviting defendant into her
home. DP answered:

               Because we had been friends. And we, we talked, we would talk and um,
       and when I met him, he was sober and, and had talked to me about how and there
       was something that had happened in his past and he was on probation and he needed
       to be sober and um, that—

The prosecutor immediately changed the subject, defense counsel did not object to the statement,
and defendant’s probationary status was not brought up again.

        Defendant argues that the introduction of DP’s statement was unfair surprise because the
prosecutor did not provide notice of intent to use evidence of defendant’s prior bad acts as required
under MRE 404(b)(2). But the prosecutor did not introduce evidence of defendant’s prior criminal
record; rather, DP’s testimony was an unresponsive answer.

        As a general rule, “an unresponsive, volunteered answer to a proper question is not grounds
for the granting of a mistrial.” People v Haywood, 209 Mich App 217, 228; 530 NW2d 497 (1995).
An unresponsive answer is one that provides information not requested. People v Mahone, 294
Mich App 208, 213; 816 NW2d 436 (2011). Additionally, an unresponsive answer is only deemed
prejudicial error if the unresponsive answer is egregious or cannot be amended with a curative
instruction. Id. DP’s unresponsive answer in which she mentioned that defendant was on
probation was not egregious. DP mentioned that defendant was on probation in connection with
her concern regarding the fact that he was drinking the night of the assault. She did not specify
what defendant was on probation for and the issue was not brought up again. Furthermore, any
prejudice could certainly have been addressed through a curative jury instruction. As such, even
assuming DP’s nonresponsive testimony constituted error, it certainly did not rise to the level of
plain error affecting substantial rights.




                                                -3-
                        IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant argues that he is entitled to a Ginther1 hearing to develop the record to show
that his trial counsel was ineffective for failing to object to the introduction of the DNA evidence
from the vaginal swab and DP’s testimony regarding defendant’s probationary status. We
disagree.

                                  A. STANDARD OF REVIEW

        Regardless of whether a claim of ineffective assistance is properly preserved, if the trial
court did not hold a Ginther hearing, “our review is limited to the facts on the record.” People v
Wilson, 242 Mich App 350, 352; 619 NW2d 413 (2000). “A claim of ineffective assistance of
counsel is a mixed question of law and fact. A trial court’s findings of fact, if any, are reviewed
for clear error, and this Court reviews the ultimate constitutional issue arising from an ineffective
assistance of counsel claim de novo.” People v Petri, 279 Mich App 407, 410; 760 NW2d 882
(2008).

                                          B. ANALYSIS

        A “defendant has the burden of establishing the factual predicate for his claim of ineffective
assistance of counsel.” People v Hoag, 460 Mich 1, 6; 594 NW2d 57 (1999).

                 Effective assistance of counsel is presumed, and the defendant bears a heavy
         burden of proving otherwise. To establish an ineffective assistance of counsel
         claim, a defendant must show that (1) counsel’s performance was below an
         objective standard of reasonableness under prevailing professional norms and (2)
         there is a reasonable probability that, but for counsel’s error, the result of the
         proceedings would have been different. [People v Lockett, 295 Mich App 165, 187;
         814 NW2d 295 (2012) (citations omitted).]

The “reasonable probability” standard can be satisfied by less than a preponderance of the
evidence. People v Trakhtenberg, 493 Mich 38, 56; 826 NW2d 136 (2012).

        The “reviewing court must not evaluate counsel’s decisions with the benefit of hindsight,”
but should “ensure that counsel’s actions provided the defendant with the modicum of
representation” constitutionally required. People v Grant, 470 Mich 477, 485; 684 NW2d 686
(2004), citing Strickland v Washington, 466 US 668, 689; 104 S Ct 2052; 80 L Ed 2d 674 (1984).
“Defense counsel is given wide discretion in matters of trial strategy because many calculated risks
may be necessary in order to win difficult cases.” People v Unger, 278 Mich App 210, 242; 749
NW2d 272 (2008). Defense counsel may decide, for example, “not to object to an obvious error”
for “strategic reasons.” Randolph, 502 Mich at 12. Thus, there is a “strong presumption that trial
counsel’s performance was strategic,” and “[w]e will not substitute our judgment for that of
counsel on matters of trial strategy.” Unger, 278 Mich App at 242-243.



1
    People v Ginther, 390 Mich 436, 442-443; 212 NW2d 922 (1973).


                                                 -4-
       Judicial scrutiny of counsel’s performance must be highly deferential. It is all too
       tempting for a defendant to second-guess counsel’s assistance after conviction or
       adverse sentence, and it is all too easy for a court, examining counsel’s defense
       after it has proved unsuccessful, to conclude that a particular act or omission of
       counsel was unreasonable. A fair assessment of attorney performance requires that
       every effort be made to eliminate the distorting effects of hindsight, to reconstruct
       the circumstances of counsel’s challenged conduct, and to evaluate the conduct
       from counsel’s perspective at the time. [Strickland, 466 US at 689 (citation
       omitted).]

         “Yet a court cannot insulate the review of counsel’s performance by calling it trial
strategy.” Trakhtenberg, 493 Mich at 52. “The inquiry into whether counsel’s performance was
reasonable is an objective one and requires the reviewing court to determine whether, in light of
all the circumstances, the identified acts or omissions were outside the wide range of professionally
competent assistance.” People v Vaughn, 491 Mich 642, 670; 821 NW2d 288 (2012) (quotation
marks and citation omitted). Accordingly, the reviewing court must consider the range of potential
reasons that counsel might have had for acting as he or she did. Id.

        Furthermore, with regard to prejudice, as noted, to obtain a new trial on ineffective
assistance grounds, a defendant must show that “there is a reasonable probability that, but for
counsel’s errors, a different outcome would have resulted.” People v Jackson, 292 Mich App 583,
600-601; 808 NW2d 541 (2011). “A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” People v Chenault, 495 Mich 142, 150-151; 845 NW2d 731 (2014).
(quotation marks and citation omitted). To meet this standard, a defendant does not have to show
that the evidence would have ensured acquittal, id., nor is a defendant even required to show that
counsel’s failure more likely than not altered the outcome, Harrington v Richter, 562 US 86, 112;
131 S Ct 770; 178 L Ed 2d 624 (2011). Nevertheless, “[t]he likelihood of a different result must
be substantial, not just conceivable.” Id. “[W]here there is relatively little evidence to support a
guilty verdict to begin with (e.g., the uncorroborated testimony of a single witness), the magnitude
of errors necessary for a finding of prejudice will be less than where there is greater evidence of
guilt.” Trakhtenberg, 493 Mich at 56.

        Finally, the purpose of a Ginther hearing is to provide a defendant an opportunity to
establish facts or produce evidence to help establish an ineffective assistance of counsel claim.
Hoag, 460 Mich at 6. But a defendant is not entitled to a Ginther hearing if further factual
development will not advance his or her claim. People v Chapo, 283 Mich App 360, 369; 770
NW2d 68 (2009).

                                       1. DNA EVIDENCE

        Defendant argues that his trial counsel was ineffective for failing to object to the
introduction of the unidentified male DNA found in DP’s vaginal swab. At trial, defendant’s trial
counsel actually used this evidence to defendant’s advantage, arguing that because the DNA
profile did not conclusively match defendant’s DNA, there was no proof that defendant penetrated
DP. Not only was this a reasonable trial strategy, it was apparently effective because defendant
was acquitted of the CSC-I charge involving penetration. Thus, defendant has not shown that his
trial counsel was ineffective. Furthermore, defendant has not established how he was prejudiced


                                                -5-
by the admission of this evidence because it was not relevant to his CSC-II conviction and was
only relevant to his CSC-I charge, of which defendant was acquitted. Finally, further factual
development is not necessary to address this issue so remand for a Ginther hearing on this issue is
unnecessary.

                           2. DEFENDANT’S CRIMINAL HISTORY

         Defendant argues that his trial counsel was ineffective for failing to object to DP’s
testimony that defendant was on probation. But a reasonable defense strategy can include choosing
to not object to a statement to avoid drawing the jury’s attention to an improper comment. See,
e.g., People v Horn, 279 Mich App 31, 40; 755 NW2d 212 (2008). In this case, it was a reasonable
trial strategy for defense counsel to avoid drawing the jury’s attention to the fact that defendant
was on probation, particularly given that the comment was only fleetingly made and not further
emphasized during the trial. Thus, defendant has not shown that his trial counsel lacked a
reasonable strategy in choosing to not object. Furthermore, defendant was not prejudiced by DP’s
unresponsive testimony because it is highly unlikely that such testimony, in the circumstances of
this case, could have changed the outcome of trial. Finally, further factual development is not
necessary to address this issue so remand for a Ginther hearing on this issue is unnecessary.

                   V. SENTENCING BASED ON ACQUITTED CONDUCT

       Defendant argues that the trial court improperly scored OV 11 (Criminal Sexual
Penetration), in light of his conviction of CSC-II, which does not have an element of penetration,
and his acquittal of CSC-I, which does have such an element. Defendant seeks either a
resentencing on the basis of People v Beck, 504 Mich 605; 939 NW2d 213 (2019), cert den
Michigan v Beck, ___ US ___; 140 S Ct 1243; 206 L Ed 2d 240 (2020), decided after his
sentencing; or at a minimum a remand pursuant to United States v Crosby, 397 F3d 103 (CA 2,
2005); see People v Lockridge, 498 Mich 358, 395-399; 870 NW2d 502 (2015). Defendant in fact
objected in the trial court on the ground that acquitted conduct could not properly be used for
sentencing purposes, anticipating the Supreme Court’s ruling in Beck.2 Even if defendant had not
objected to the use of his acquitted conduct at sentencing, however, a new rule of criminal
procedure is necessarily applicable to all cases pending when the new rule is recognized. See
Teague v Lane, 489 US 288; 109 S Ct 1060; 103 L Ed 2d 334 (1989).

               “[A] case announces a new rule when it breaks new ground or imposes a
       new obligation on the States or the Federal Government.” Deciding whether a rule
       is “new” requires a court to determine “whether ‘a state court considering [the
       defendant’s] claim at the time his conviction became final would have
       felt compelled by existing precedent to conclude that the rule [he] seeks was
       required by the Constitution.’ ” [People v Barnes, 502 Mich 265, 269-270; 917




2
  We in no way fault the trial court for relying on acquitted conduct for purposes of sentencing, as
such was the prevailing practice prior to Beck, a point which was acknowledged by defense counsel
at sentencing.


                                                -6-
       NW2d 577, 581 (2018) (citations omitted; emphasis and alterations in original),
       cert den Barnes v Michigan, ___ US ___; 139 S Ct 1556; 203 L Ed 2d 723 (2019).]

Beck is such a new rule. According to the Beck Court, its analysis clearly was not compelled by
existing precedent; indeed, a significant question before the Court in Beck was whether the rule
the majority set down was precluded by the then-existing state of the law. See Beck, 504 Mich at
625 (finding that existing precedent did not control and the Court, therefore, was free to “address
this question on a clean slate.”).

        The holding in Beck is quite straightforward: “[D]ue process bars sentencing courts from
finding by a preponderance of the evidence that a defendant engaged in conduct of which he was
acquitted.” Id at 629. In this case, therefore, the trial court’s scoring of OV 11, which was based
on conduct of which defendant was acquitted, was erroneous, as the prosecution, to its credit,
forthrightly admits in its brief on appeal.

        There is no basis for a Crosby remand. A Crosby remand addresses the situation in which
a sentencing court treated the sentencing guidelines as mandatory, which is a Sixth Amendment
violation. See Lockridge, 498 Mich at 397 (“[I]n cases in which a defendant’s minimum sentence
was established by application of the sentencing guidelines in a manner that violated the Sixth
Amendment, the case should be remanded to the trial court to determine whether that court would
have imposed a materially different sentence but for the constitutional error.”). The Beck analysis
involves a due process violation, which implicates the Fourteenth Amendment, not the Sixth.
Consequently, we vacate defendant’s sentence, and remand for the trial court to resentence
defendant.

                                        VI. CONCLUSION

       We find no possibility of prejudicial error in the conduct of defendant’s trial, and we thus
affirm his conviction. For the reasons stated, defendant’s sentence is vacated, and the case
remanded for resentencing.

       We do not retain jurisdiction.

                                                            /s/ Mark T. Boonstra
                                                            /s/ Michael F. Gadola
                                                            /s/ Jonathan Tukel




                                                -7-